DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 08/11/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-14 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/11/2022 is considered and signed IDS form is attached.

Claim Objections
Claim 7 objected to because of the following informalities:  Claim 7, line 1 recites “the varnish layer copolymer”, which should be “the copolymer of the varnish layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamoto et al. (WO 2016/103803 A1) in view of Long et al. (US 2011/0273052 A1) and Rogers, Jr. et al. (3,868,613). It is noted that when utilizing Yamoto et al., the disclosures of the reference are based on US 2017/0358382 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Yamoto et al. are found in US ‘382.

Regarding claims 1, 4 and 7-13, Yamoto et al. disclose an insulated wire containing a rectangular conductor (i.e. wire having non-circular transverse cross-section) and a thermoplastic resin layer (i.e. polymeric layer) on the rectangular conductor (see Abstract, Figure 1 and paragraphs 0031, 0040). The conductor is composed of an electrically conductive metal such as aluminum or copper (see paragraph 0039). The thermoplastic resin layer comprises a combination of polysulfone (PSF), polyether sulfone (PES) and polyether ether ketone (PEEK) (see paragraph 0044). The polysulfone reads on poly(aryl ether sulfone). Given that Yamoto et al. disclose insulated wire comprising thermoplastic resin layer in provided on conductor (electrically conducting), thermoplastic resin layer is an electrical insulation layer of the wire.
Yamoto et al. disclose the insulated wire is coil-processed and used for a motor, a transformer, etc. (see paragraphs 0068 and 0003). That is, the wire is coiled wire. Yamoto et al. do not disclose wire is coiled magnet wire. However, given that the wire is made of electrically conductive metals identical to that presently claimed, it is inherent or obvious that the wire is coiled magnet wire.
Yamoto et al. do not disclose a varnish layer as presently claimed contacting the polymeric layer (thermoplastic resin layer). Yamoto et al. do not disclose the varnish layer impregnates the coiled magnet wire.
Long et al. disclose an insulated wire for use in electric motor windings (i.e. coiled wire) (see paragraph 0093). An overcoat of varnish or epoxy over the finished winding can be used to provide mechanical support and vibration resistance while improving thermal conductivity by displacing entrapped air (see paragraph 0093).
In light of motivation for using overcoat of epoxy (varnish layer) over the finished winding disclosed by Long et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use overcoat of epoxy (varnish layer) over the coiled magnet wire (i.e. impregnate coiled magnet wire) in Yamoto et al. in order to provide mechanical support and vibration resistance while improving thermal conductivity by displacing entrapped air, and thereby arrive at the claimed invention.
Accordingly, Yamoto et al. in view of Long et al. disclose overcoat of epoxy over the insulated wire. Given that insulated wire comprises polymeric layer (thermoplastic resin layer), the overcoat comprising epoxy (varnish layer) is contacting the polymeric layer.
Yamoto et al. in view of Long et al. do not disclose overcoat, i.e. varnish comprises epoxy resin as presently claimed.
Rogers, Jr. et al. disclose solventless epoxy resin composition (see Abstract). An insulated electrical winding (insulated wire) is impregnated with the solvent less epoxy resin composition (see col. 1, lines 39-44). The solventless epoxy resin composition comprises a medium viscosity liquid glycidyl ether epoxy resin, an acid anhydride, and the diglycidyl ether of neopentyl glycol as a reactive diluent (see col. 1, lines 39-44). The weight percentage is glycidyl ether epoxy resin : acid anhydride : diglycidylether of neopentyl glycol ratio of 85 to 115:100 to 155: 25 to 95 (see col. 2, lines 24-30). Accordingly, the amount of glycidyl ether epoxy resin is 25 to 48 wt% (25 = 85/(85 + 155 + 95) x 100 and 48 = 115/(115 + 100 + 25) x 100). The glycidyl ether epoxy resin is identical to epoxy resin of formula (E) as presently claimed (see col. 2-3, lines 63-24). The solventless epoxy resin composition provide good solvent resistance, long shelf life, low viscosity at room temperature, good gel times at elevated temperatures, enhanced water insensitivity and excellent high temperature of electrical and mechanical properties (see col. 2, lines 13-21). Given that glycidyl ether epoxy resin is identical to epoxy resin as presently claimed, it is inherent or obvious that epoxy resin is a copolymer comprising more than 50 mol% of the recurring units of formula (C). Further, glycidyl ether epoxy resin is a complex mixture of glycidyl ethers, but the principle product is represented by the formula (see col. 2, lines 63-66). Accordingly, glycidyl ether epoxy resin reads on a copolymer having 50 mol% of the recurring units of formula (C)
In light of motivation for using epoxy resin composition disclosed by Rogers Jr. et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use epoxy resin composition as the overcoat of epoxy in Yamoto et al. in view of Long et al. in order to provide good solvent resistance, long shelf life, low viscosity at room temperature, good gel times at elevated temperatures, enhanced water insensitivity and excellent high temperature of electrical and mechanical properties, and thereby arrive at the claimed invention.
Accordingly, Yamoto et al. in view of Long et al. and Rogers Jr. et al. disclose varnish layer contacting the polymeric layer. The varnish layer contacting the polymeric layer reads on a layered structure. Yamoto et al. in view of Long et al. and Rogers Jr. et al. do not disclose the polymeric layer and the varnish layer have a peel strength of 1.30 to 1.8 N/12.7 mm using an Instron machine. However, given that the polymeric layer and the varnish layer of Yamoto et al. in view of Long et al. and Rogers Jr. et al. is identical to that presently claimed, it is inherent or obvious that the polymeric layer and the varnish layer have a peel strength of 1.30 to 1.8 N/12.7 mm using an Instron machine.

Claims 2-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamoto et al. (WO 2016/103803 A1) in view of Long et al. (US 2011/0273052 A1) and Rogers, Jr. et al. (3,868,613) as applied to claim 1 above, further in view of El-Hibri et al. (WO 2014/072447 A1 cited in IDS).

Regarding claims 2-6, Yamoto et al. in view of Long et al. and Rogers Jr. et al. disclose the layered structure as set forth above. Yamoto et al. in view of Long et al. and Rogers Jr. et al. do not disclose poly(ether ether ketone) (PEEK) as presently claimed, do not disclose poly(aryl ether sulfone)(PAES) as presently claimed, do not disclose poly (aryl ether sulfone) (PAES) is polysulfone (PSU), do not disclose poly(aryl ether sulfone)(PAES) further comprises a polyphenylsulfone (PPSU) and do not disclose poly(aryl ether sulfone)(PAES) in amounts presently claimed.
El-Hibri et al. disclose a composition comprising 1 to 90 wt% of poly(aryl ether sulfone) (PAES), 1 to 90 wt% of poly(aryl ether ketone) (PAEK) and 1 to 25 wt% of polyphenylsulfone polymer (PPSU) (see Abstract). The composition provides high performance, enhanced toughness and impact resistance as well as improved compatibility properties (see page 1, lines 6-7, and page 2, lines 13-17 and lines 19-21). The composition can be used for electric and electromagnetic wire insulation coatings (see page 34, line 14).
The PAES comprises more than 50 mol% of the recurring units of formula (B) or formula (C) (see claim 1, pages 46-48, lines 14-14). The PAES is identical to that presently claimed. 
The PAEK comprises more than 50 mol% of the recurring units of formula J-A (see claim 1, page 45, lines 1-8). Further, PAEK can be PEEK polymer comprising recurring units of formula J’-A (see page 9, lines 7-8 and lines 17-19, and page 8, line 8). While J’-A do not have any substituents on the aryl ring, J’-A comprising no other substituents is one of the embodiments (see page 7, lines 8-10). Given that the aryl ring can have substituents as represented by R’j’, given that PAEK can be PEEK comprising J’-A and given that J’-A is one of the embodiments, PAEK can be PEEK comprising more than 50 mol% of recurring units of formula J-A also having substituents (see page 2, line 30 and page 4, lines 8-12). Based on J-A, the PEEK will have Ar-O-Ar-CO-Ar-O-Ar-O-Ar-CO-Ar-O- in its structure. Given that PEEK has -O-Ar-O-Ar-CO and given that recurring units are more than 50 mol%, PEEK comprises more than 50 mol% of -O-Ar-O-Ar-CO, wherein Ar has substituents as presently claimed.
In light of motivation for using the composition disclosed by El-Hibri et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the composition of El-Hibri et al. for the polymeric layer in Yamoto et al. in view of Long et al. and Rogers Jr. et al. in order to provide high performance, enhanced toughness and impact resistance as well as improved compatibility properties, and thereby arrive at the claimed invention.

Regarding claim 14, Yamoto et al. in view of Long et al., Rogers Jr. et al. and El-Hibri et al. disclose the layered structure as set forth above. Yamoto et al. in view of Long et al., Rogers Jr. et al. and El-Hibri et al. disclose the polymeric layer identical to that presently claimed. Therefore, it is inherent or obvious that the polymeric layer of Yamoto et al. in view of Long et al., Rogers Jr. et al. and El-Hibri et al. has a crystallization temperature measured by DSC ranging from 296 C to 298 C.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that Claim 7 has been amended to specify that the vanish layer is a copolymer and to include the weight percent of the epoxy resin to indicate that there are other components in the composition which result in a copolymer being formed. In addition, claim 7 has been amended to include “copolymer” after the varnish layer. Applicant respectfully requests the withdrawal of this rejection.
In light of amendments, 112 (b) rejection is withdrawn. However, claim objection is set forth above in light of amendments.

Applicants argue that Yamoto teaches an exhaustive list of thermoplastic resins, and teaches that preferred resins are polyether ether ketone, polyether ketone ketone, polyketone, polyphenylene sulfide, and thermoplastic polyimide, not the combination of poly(ether ether ketone) (PEEK) and a poly(aryl ether sulfone)(PAES) as presently claimed. Applicants have unexpectedly found that the combination of poly(ether ether ketone) (PEEK) and a poly(aryl ether sulfone)(PAES) with an epoxy varnish layer as claimed results in a peel strength of 1.30 to 1.8 N/12.7 for the claimed layered structure. The peel strength is recited in the claims as amended. Given that Yamoto does not even contemplate inclusion of an epoxy varnish layer, Yamoto cannot teach or suggest the claimed peel strength.
However, the fact remains that Yamoto disclose a combination of PEEK and PAES. Given that the thermoplastic resins disclosed by Yamoto includes PEEK and PAES identical to that presently claimed, it would have been obvious to one of ordinary skill in the art to choose any thermoplastic resins in Yamoto including the claimed PEEK and PAES absent some evidence to the contrary. One of ordinary skill in the art would consider all the thermoplastic resins disclosed by Yamoto to be equivalent and interchangeable and equally suitable absent a showing of criticality by applicant of the claimed PEEK and PAES. In MPEP 2141, III, one of the rationales set forth as to “why” the claimed invention would be obvious is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Therefore, given that Yamoto discloses a finite number of thermoplastic resins and given that the reference discloses all the thermoplastic resins being equally applicable, there would be a reasonable expectation of success when using PEEK and PAES as set forth by the examiner. It is further noted the fact that “..the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.….”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”).
Further, Yamoto alone has not been used to teach present claim 1. Yamoto et al. in view of Long et al. and Rogers Jr. et al. disclose the layered structure including the polymeric layer and the varnish layer identical to that presently claimed. Given that the polymeric layer and the varnish layer of Yamoto et al. in view of Long et al. and Rogers Jr. et al. is identical to that presently claimed, it is inherent or obvious that the polymeric layer and the varnish layer have a peel strength of 1.30 to 1.8 N/12.7 mm using an Instron machine.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that applicant respectfully submits that Long does not teach the improved adhesion of a polymer layer with an epoxy as recited in amended independent claim 1 when the epoxy is used in combination with combination of poly(ether ether ketone) (PEEK) and a poly(aryl ether sulfone)(PAES). Long teaches that an overcoat can be used to provide mechanical support and vibration resistance. Long is silent about specific mechanical properties. The teachings of Long are broad and one with ordinary skill in the art would not arrive at the claimed composition and property based on the teachings of Yamoto and Long.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Further, Long alone has not been used to teach present claim 1. Yamoto et al. in view of Long et al. and Rogers Jr. et al. disclose the layered structure including the polymeric layer and the varnish layer identical to that presently claimed. Given that the polymeric layer and the varnish layer of Yamoto et al. in view of Long et al. and Rogers Jr. et al. is identical to that presently claimed, it is inherent or obvious that the polymeric layer and the varnish layer have a peel strength of 1.30 to 1.8 N/12.7 mm using an Instron machine.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Rogers is silent on the adhesive properties of the epoxy resin to the combination of poly(ether ether ketone) (PEEK) and a poly(aryl ether sulfone)(PAES) as recited in the amended independent claim 1. Thus, one with ordinary skill in the art would not arrive at the claimed composition and property based on the teachings of Yamoto, Long and Rogers, nor have a reasonable expectation of success in doing so.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Further, Rogers alone has not been used to teach present claim 1. Yamoto et al. in view of Long et al. and Rogers Jr. et al. disclose the layered structure including the polymeric layer and the varnish layer identical to that presently claimed. Given that the polymeric layer and the varnish layer of Yamoto et al. in view of Long et al. and Rogers Jr. et al. is identical to that presently claimed, it is inherent or obvious that the polymeric layer and the varnish layer have a peel strength of 1.30 to 1.8 N/12.7 mm using an Instron machine.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that the claimed combination of PEEK and PAES results in unexpectedly improved peel strength with epoxy varnishes as compared to PEEK alone or PEEK and PEI, without a significant reduction in the crystallization temperature, which is critical to maintaining high crystallinity and associated chemical resistance. See specification, [0015]. This unexpected improvement is exhibited in samples 5-7 compared to samples C1-C4 is Table 1. Specifically, the peel strength of samples 5-7 is 1.7 N/1l2mm, 1.55 N/12mm, and 1.41 N/12mm respectively. In contrast the peel strength of comparative samples C1-C4, comprising PEEK or PEEK/PEI is between 0.47 — 0.49 N/12mm. Surprisingly, both the comparative and inventive samples exhibit comparable crystallization temperatures. Thus, the present claims possess unexpectedly good results. Applicant respectfully notes that the improved adhesion without a significant reduction in the crystallization temperature is not suggested or taught in Yamoto Long, and Rogers.
However, the data is not persuasive given that (i) the examples recite specific polymeric layer comprising specific type and amount of PEEK, and specific type and amount of PAES, while the present claim broadly recite polymeric layer comprising any type and amount of PEEK, and any type and amount of PAES and (ii) the examples recite specific varnish layer comprising specific copolymer in specific amounts, while the present claim broadly recite varnish layer comprising broad recitation of copolymer in any amounts. 
Further, Yamoto already disclose a combination of PEEK and PAES. Given that the polymeric layer and the varnish layer of Yamoto et al. in view of Long et al. and Rogers Jr. et al. is identical to that presently claimed, it is inherent or obvious that the polymeric layer and the varnish layer have a peel strength of 1.30 to 1.8 N/12.7 mm using an Instron machine, absent evidence to the contrary.

Applicants argue that El-Hibri fails to provide that which Yamoto, Long, and Rogers lack with respect to independent claim 1.
However, note that while El-Hibri do not disclose all the features of the present claimed invention, El-Hibri is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a specific composition comprising PAES, PAEK and PPSU, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787